Exhibit 10.1

 



 

PROTEO, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

 

This Common Stock Purchase Agreement (“Agreement”) is made this 28th day of
February, 2020 by and between PROTEO, INC., a Nevada corporation with its
principal place of business at 2102 Business Center Drive, Irvine, CA 92612 (the
“Company”) and the Purchaser of its stock, Kai Bartels, Am See 8, Großhansdorf,
Germany (“Purchaser”).

 

RECITALS

 

A. The Company is engaged in research and development of pharmaceuticals. The
Company now is willing to sell shares of its Common stock, on terms as stated
herein.

 

B. The Company has authorized 300,000,000 shares of common stock and 10,000,000
shares of preferred stock. Currently, 24,879,350 shares of the Company’s common
stock and 1,013,390 shares of the Company’s preferred stock are issued and
outstanding.

 

C. The Company desires to issue 8,500,000 shares of the Company`s Common Stock
to one or several parties. Purchaser and the Company now mutually desire for
Purchaser to purchase 4,250,000 shares of the Company’s Common Stock at the
price per share determined herein, on the terms and conditions stated herein.

 

AGREEMENT

 

In consideration of the mutual promises, representations, warranties and
conditions set forth in this Agreement, the Company and Purchaser agree as
follows.

 

1.            Purchase and Sale of Shares.

 

  1.1 Sale of Shares. The Company and its Board of Directors has authorized the
issuance and sale of 4,250,000 shares of Common Stock of the Company (the
“Purchase Shares”) pursuant to the terms of this Agreement. In reliance upon
Purchaser’s representations and warranties contained in Section 4 hereof, and
subject to the terms and conditions set forth herein, the Company hereby agrees
to sell to Purchaser, and Purchaser agrees to buy from the Company, the Purchase
Shares.

 

  1.2 Price per Share. The price per share shall be $0.0247 per share, totaling
to $104,975 for the Purchase Shares (the “Purchase Price”).

 

     

 

2.            Closing; Issuance and Delivery of Shares.

 

  2.1 Closing. The closing of the sale under this Agreement (the "Closing"),
shall be held within five (5) working days following the date of the Agreement
("Closing Date"), at the offices of the Company or on such earlier date or at
such other place as the Parties may agree.

 

  2.2 Payment of Purchase Price. On Closing, the Purchaser shall pay the Company
the Purchase Price. The payment shall be in United States funds by wire transfer
or by other means of payment as shall have been agreed upon by the Purchaser and
the Company prior to payment.

 

  2.3

Issuance and Delivery. On or prior to the Closing Date, subject to the terms and
conditions hereof, and conditioned upon receipt of the Purchase Price with
respect thereto, the Company shall deliver to the Purchaser the applicable
Purchase Shares to a book entry account registered in the name of Purchaser, or
his designee.

 

2.4 Acknowledgement. The parties acknowledge and agree that the offer and sale
of the Purchase Shares has occurred outside of the United States.

 

 

 

 1 

 



 

3.            Representations and Warranties of the Company.

 

The Company hereby represents and warrants to Purchaser as of the date hereof as
follows, and all such representations and warranties shall be true and correct
as of any Closing Date as if then made and shall survive the Closing.

 

  3.1 Organization. The Company is a corporation, duly incorporated, validly
existing and in good standing under the laws of Nevada. The Company has all
requisite power and authority to own or lease its properties and to conduct its
business as now conducted. The Company holds all licenses and permits required
for the conduct of its business as now conducted, which, if not obtained, would
have a material adverse effect on the business, financial condition or results
of operations of the Company taken as a whole. The Company is qualified as a
foreign corporation and is in good standing in any states where the conduct of
its business or its ownership or leasing of property requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the business, financial condition or results of operations of
the Company taken as a whole.

 

  3.2 Capitalization. The Company is authorized to issue 300,000,000 shares of
Common Stock of which 24,879,350 shares are outstanding at the date of this
Agreement. The Company is authorized to issue 10,000,000 shares of Preferred
Stock of which 1,013,390 shares are outstanding at the date of this Agreement.
All of the issued and outstanding shares of Common Stock and Preferred Stock on
the Closing Date are or will have been duly authorized, validly issued and then
fully paid and non-assessable. The Company’s right to issue shares of its stock
otherwise shall not be limited by any provision herein.

 

  3.3 Authority. The Company has all requisite power and authority to enter into
this Agreement, and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company, and upon their execution and
delivery by the Company, such document will constitute a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

  

  3.4 Issuance of Shares. The Purchase Shares, when issued pursuant to the terms
of this Agreement, will be duly and validly authorized and issued, fully paid
and non-assessable.

 

  3.5 No Conflict with Law or Documents. The execution, delivery and
consummation of this Agreement, and the transactions contemplated hereby, will
not (a) conflict with any provisions of the Articles of Incorporation or Bylaws
of the Company; (b) result in any violation of or default or loss of a benefit
under, or permit the acceleration of any obligation under (in each case, upon
the giving of notice, the passage of time, or both), any mortgage, indenture,
lease, agreement or other instrument, permit, franchise license, judgement,
order, decree, law, ordinance, rule or regulation applicable to the Company,
except where such violation or default would not have a material adverse effect
on the business, financial condition or results of operations of the Company
taken as a whole.

 

  3.6 Consents, Approvals and Private Offering. Except for any filings required
under Federal and applicable state securities laws, all of which shall have been
made as of the Closing Date to the extent required as of such time, no permit,
consent, approval, order or authorization of, or registration, declaration or
filing with, any Federal, state, local or foreign governmental authority is
required to be made or obtained by the Company in connection with the execution
and delivery of this Agreement, and the consummation of the transactions
contemplated hereby and thereby.

 

4.            Representations and Warranties of Purchaser.

 

Purchaser hereby represents, warrants and covenants with the Company as follows:

 

  4.1 Legal Power. Purchaser has the requisite power, as appropriate, and is
authorized to enter into this Agreement, to purchase the Purchase Shares
hereunder, and to carry out and perform his, her or its obligations under the
terms of this Agreement.

 

  4.2 Due Execution. This Agreement has been duly authorized, executed and
delivered by Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of Purchaser.         4.3
Investment Representations.

 

 

 



 2 

 

 

Purchaser represents and agrees that:

 

  4.3.1

The Purchase Shares have not been and will not be registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Regulation S or pursuant to an
exemption from the registration requirements of the Securities Act. Each
Purchaser represents, warrants and undertakes that (i) none of the owners of
Purchaser are or will be U.S. persons, and (ii) it has not offered or sold, and
will not offer and sell any securities (a) as part of their distribution at any
time and (b) otherwise until one (1) year after the later of the commencement of
the Offering and the Closing Date, except in accordance with Regulation S, and
it has not and will not engage in any hedging transactions involving the
securities unless in compliance with the Securities Act. Each Purchaser also
agrees that, at or prior to confirmation of sale of Purchase Shares, it will
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases securities from it during the
distribution compliance period a confirmation or notice to substantially the
following effect:

“The securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until one (1) year after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
Securities Act. No hedging transaction can be conducted with regard to the
securities except as permitted by the Securities Act. Terms used above have the
meanings given to them by Regulation S.”

Terms used in this Section 4.3.1 have the meanings given to them by Regulation
S.

 

  4.3.2 Purchaser is able to bear the risks associated with accepting the
Purchase Shares, including the risk of loss of the entire investment in the
Purchase Shares.  Purchaser has received and reviewed any and all information
Purchaser deemed necessary to evaluate its investment.

 

  4.3.3 Purchaser understands that the Purchase Shares have not been registered
under the Act by reason of a specific exemption therefrom, and may not be
transferred or resold except pursuant to an effective registration statement or
exemption from registration and each certificate representing the Purchase
Shares will be endorsed with the following legend:

 

  (a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION OF THE ISSUER’S COUNSEL
TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT; and

 

  (b) Any legend required to be placed thereon by applicable federal or state
securities laws.

 

 

5.            Term and Termination

 

  5.1 Term. This Agreement shall expire upon total payment of the Purchase Price
and issuance of the Purchase Shares to Purchaser. Purchaser’s representations,
warranties, and covenants shall survive the termination of this Agreement.      
  5.2. The Company may cancel this agreement upon:

 

  (i) any misrepresentation or omission of or on behalf of the Purchaser made to
the Company in connection with this Agreement;

 

  (ii) adjudication of bankruptcy, or filing of a petition under any bankruptcy
or debtor’s relief law by or against the Purchaser, or failure of the Purchaser
to generally pay its debts as they become due; or   (iii)

failure of the Purchaser to pay the Purchase Price prior to March 20, 2020.

 

 

 

 



 3 

 

 

6.            Miscellaneous.

 

  6.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California.

 

  6.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and are binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

  6.3 Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement among
the parties with regard to the subjects hereof and no party shall be liable or
bound to any other party in any manner by any representations, warranties,
covenants, or agreements except as specifically set forth herein or therein.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto and their respective successors and
assigns, any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided herein.

 

  6.4 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

  6.5 Amendment and Waiver. Except as otherwise provided herein, any term of
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.

 

  6.6 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or when sent by registered mail, return receipt requested, or when received by
the addressee, if sent by Express Mail, Federal Express or other express
delivery service (receipt request) in each case to the appropriate address set
forth below.

 



If to the Company:  PROTEO, INC.   ATTN: CEO   2102 Business Center Drive  
Irvine, CA 92612     If to Purchaser:   Dr. Kai Bartels   Am See 8   D-22927
Großhansdorf    



 

  6.7 Titles and Subtitles. The titles of paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not be not considered in
construing this Agreement.

 

  6.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

 

[The remainder of this page has been intentionally left blank.]

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement the date first
above written.

 

 

“COMPANY”

PROTEO, INC. a Nevada Corporation

 

 

By: /s/ Oliver Wiedow

 

Name: Oliver Wiedow
Title: President and CEO 

 

 

“PURCHASER”

 

 

By: /s/ Kai Bartels

 

Name: Kai Bartels

 

 

 



 5 

